717 S.E.2d 580 (2011)
HOSPITAL AUTHORITY
v.
TALFORD.
No. 379A11-1.
Supreme Court of North Carolina.
September 29, 2011.
James C. Fuller, Davidson, for The Charlotte-Mecklenburg Hospital Authority.
Robert M. Talford, Charlotte, for Talford, Robert M.
The following order has been entered on the motion filed on the 23rd of September 2011 by Plaintiff:
"Motion Allowed by order of the Court in conference, this the 29th of September 2011."
Plaintiff shall have up to and including the 24th day of October 2011 to file and serve his/her brief with this Court.